Citation Nr: 1332657	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-17 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome.  

2.  Entitlement to service connection for left hand disability.  

3.  Entitlement to service connection for bilateral eye disability. 

4.  Entitlement to service connection for bilateral knee disability, also described as patellar bursitis.

5.  Entitlement to service connection for right ankle disability. 

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board video conference hearing before the undersigned in January 2010, and a transcript of the hearing is associated with his claims folder.

The claims were previously before the Board in December 2010 when they were remanded for additional development.

As noted in the December 2010 Board remand, the June 2007 statement of the case described the issues pertaining to the knees as right knee strain and patellar bursitis.  Nevertheless, as it appears that the Veteran has been claiming service connection for a bilateral knee disability, which has also been described as patellar bursitis, for clarification purposes, the Board has recharacterized the issues into one single issue as set forth on the front page of this decision.

As noted in the December 2010 Board remand, during the Veteran's January 2010 hearing, he indicated that he had submitted a VA Form 9 to the RO on issues of a rating in excess of 10 percent for capsulitis, right tars metatarsal articulation, stress reaction, right third metatarsal, and service connection for left wrist disability and left shoulder disability for which there was a statement of the case issued in November 2009, and he provided testimony regarding those issues.  The Board found in December 2010 that it was unclear whether the Veteran submitted a timely VA Form 9 following the November 2009 statement of the case.  The Veteran's representative did not address these issues in a November 2009 statement and the RO did not certify these issues to the Board.  The Board found in December 2010 that since it appeared that the RO closed this matter, there was no waiver of the timeliness of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Subsequently, in November 2011 the Appeals Management Center (AMC) identified these issues and forwarded the file to the RO for appropriate action.  As such, these issues are not properly before the Board and will not be considered below.

A review of the Veteran's Virtual VA electronic record reveals no additional evidence pertinent to the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a memorandum dated in November 2011 the Veteran was determined to be ineligible to be seen by any Veterans Affairs Medical Center facility.  It is unclear whether the Veteran remains ineligible to be seen by any Veterans Affairs Medical Center facility and, as such, an attempt must be made to reassess the Veteran's status.

Pursuant to a remand by the Board in December 2010, in February 2011 the Veteran was afforded a VA medical examination with regard to the etiology of his carpal tunnel syndrome, left hand disability, bilateral knee disability, and right ankle disability. 

In regard to the Veteran's carpal tunnel syndrome, the Veteran was noted to report that he developed left wrist complaints after hand to hand combat training.  He was seen for evaluation and indicated that he was told that he had a fracture.  The Veteran reported that the diagnosis was made on the basis of pain.  The examiner noted that he was only seen one time and was not seen after discharge until his evaluation for carpal tunnel syndrome in approximately 2004.  After examination the Veteran was diagnosed with bilateral carpal tunnel syndrome status post surgical treatment on the left.  The examiner rendered the opinion that the Veteran's condition was not caused by or a result of the Veteran's active service.  The examiner noted that the Veteran was never seen while in service for complaints comparable with carpal tunnel syndrome.  He was not seen after discharge until 2004 and the examiner noted that the records are silent for a period of at least 20 years.  The examiner found that there was no history documenting continuing complaints or treatments to indicate a chronic disabling condition.  The condition was described by the examiner as idiopathic and not secondary to an overuse injury of the hands.  

In regard to his left hand, after examination, the Veteran was noted to have degenerative or inflammatory changes of the left wrist that was most likely due to chondrocalcinosis or another crystal deposit disease.  There was no residual of trauma.  The examiner found that this was not caused by or a result of the Veteran's service.  The Veteran was also diagnosed with minor arthritic changes of other joints in the left hand including the carpometacarpal joints and proximal interphalangeal (PIP) joints.  The examiner again noted that this implied an inflammatory or crystalline deposit deposition disease.  The opinion was rendered that this was not caused by or a result of the Veteran's active service.  The service treatment records revealed only a single visit for left hand pain.  The diagnosis was a ligament injury.  No x-rays were taken and no fracture was noted.  The records were silent for a period of approximately 22 plus years and there was no history of documented continued complaints to indicate a chronic disabling condition.

In regard to his knees, after examination the Veteran was diagnosed with of arthritic changes of both knees of non-traumatic origin.  The examiner rendered the opinion that the Veteran's condition was not caused by or a result of the Veteran's active service.  The examiner noted that the diagnosis of patellofemoral problems and knee arthritis was never made during service.  The records were silent for a period of approximately 20 plus years that would document continued complaints or treatment.  The examiner noted that the most likely cause of the condition was a crystalline deposit disease or chondrocalcinosis.  There was no sign of trauma residual.  

In regard to his right ankle, after examination the Veteran was diagnosed with degenerative joint disease of the right ankle with loose body formation.  The examiner noted that this was most likely secondary to chondorcalcinosis or another crystal deposit disease as it is noted in the other ankle as well.  There was no residual of trauma noted.  The examiner reported that the service treatment records did not record treatment for a direct injury to the right ankle.  The service connected "capsulitis" is pain caused by arthritic changes in this joint.  Capsulitis was noted to imply limitation of motion at the joint, and this joint normally has no motion.  The examiner reported that given the multiple other joint arthritis is unlikely that the changes noted in this joint are related to trauma.  The right third metatarsal stress fracture healed without deformity, and the Veteran had no gait abnormality.  There is no record of treatment between his dates of service and the claim in the mid 2000s.  The records are silent for a period of approximately 20 plus years that would document continued complaints or treatment.  There is no history of documented continuing complaints or treatments to indicate a chronic disabling condition.

In conclusion, the examiner stated that all of the joint changes noted are more significant than would normally be seen at his age in the absence of another disease process such as chondrocalcinosis, inflammatory joint disease, or crystal deposit joint disease.  The examiner found that evaluation of this etiology was beyond the scope of his clinic and that rheumatology evaluation was suggested.

The examiner continued to state that the recently submitted evidence only documented the extent of the problems at this time and that it did not establish a nexus sufficient for service connection.  The records did not provide additional evidence of treatment during the period when the medical records are silent.  This is also true of any future evidence that might be submitted if it only addresses the current status, and not additional evidence of treatment sufficient to diagnosis a chronic disabling condition.

As the examiner's statement indicates that a rheumatology examination should be afforded to determine the etiology of the Veteran's disabilities, VA is obligated to provide another examination that adequately addresses the Veteran's claim.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that VA may provide assistance to a claimant in order to substantiate a claim as VA considers appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002).  

It is noted that the Veteran has been determined to be ineligible to be seen by any Veterans Affairs Medical Center facility as reported in a November 2011 memorandum.  If, and only if, the Veteran is determined to no longer be ineligible to be seen by any Veterans Affairs Medical Center facility, schedule the Veteran for an examination(s).

In December 2010 the Board ordered that the Veteran be afforded a VA medical examination in regard to his claim for service connection for a bilateral eye disability.  Due to the determination that the Veteran was ineligible to be seen by any Veterans Affairs Medical Center facility in November 2011 the Veteran was not afforded this examination.  As the Board is ordering that the Veteran's status be reassessed and it be redetermined whether the Veteran remains ineligible to be seen by any Veterans Affairs Medical Center facility, the Board finds that on remand if the Veteran is no longer ineligible to be seen by any Veterans Affairs Medical Center facility, the Veteran must be afforded an appropriate examination.

As the Veteran is claiming that his hypertension is secondary to his right ankle disability, this issue must also be returned to the RO as being inextricably intertwined with the issue pertaining to the right ankle. 

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to reassess the Veteran's status and determine whether the Veteran remains ineligible to be seen by any Veterans Affairs Medical Center facility.

2.  If, and only if, reassessment of the Veteran's status determines that the Veteran is no longer ineligible to be seen by any Veterans Affairs Medical Center facility, schedule the Veteran for a VA rheumatology examination to determine the nature, extent and etiology of any currently manifested carpal tunnel syndrome, left hand disability, bilateral knee disability and right ankle disability.  The claims file must be made available to the examiner for review in connection with the examination.  All medically necessary tests, including x-rays, should be accomplished.  After examining the Veteran and reviewing the claims file, the examiner should clearly delineate all disabilities of the wrists, left hand, knees and right ankle.  For each diagnosed disability, offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the disability manifested in service.  The examiner must comment upon the findings of the February 2011 examination.

A detailed rationale for all opinions expressed must  be provided. 

3.  If, and only if, reassessment of the Veteran's status determines that the Veteran is no longer ineligible to be seen by any Veterans Affairs Medical Center facility, schedule the Veteran for a VA examination to determine the nature, extent and etiology of any currently bilateral eye disability.  The claims file must be made available to the examiner for review in connection with the examination.  All medically necessary tests should be accomplished.  After examining the Veteran and reviewing the claims file, the examiner should clearly delineate all eye disorders and for each diagnosed disorder, offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that it manifested in service.    

A detailed rationale for all opinions expressed must  be provided.

4.  In the interest of avoiding future remand, review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

5.  After completion of the above and any other development deemed necessary, review and re-adjudicate the issues on appeal.  If such action does not grant the benefits claimed, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


